       Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 1 of 14




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  16	  
       Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 2 of 14

                                                                                                                     USOO6175842B1

(12) United States Patent                                                                      (10) Patent No.:     US 6,175,842 B1
Kirk et al.                                                                                    (45) Date of Patent:     *Jan. 16, 2001

(54) SYSTEM AND METHOD FOR PROVIDING                                                              5,903.902 * 5/1999 Orr et al. ............................. 707/517
         DYNAMIC THREE-DIMENSIONAL                                                                5,905,814 * 5/1999 Mochizuki et al. ................. 382/239
         MULTI-USER VIRTUAL SPACES IN                                                                              OTHER PUBLICATIONS
         SYNCHRONY WITH HYPERTEXT
         BROWSING                                                                          Carmel, E. et al., “Browsing in hypertext: a cognitive Study',
                                                                                           IEEE transaction on System, Man and Cybernetics, Sep.-
(75) Inventors: Thomas Kirk, Warren; Peter Gilman                                          Oct. 1992, vol. 22, Issue: 5, pp. 865-884Sep. 1992.*
                Selfridge, Watchung, both of NJ (US)                                       Johnson, R. B. “Internet Multimedia Databases', IEE Col
                                                                                           loquium on Multimedia Databases and MPEG-7 (ref. No.
(73) Assignee: AT&T Corp., New York, NY (US)                                               1999/056), Jan. 29, 1999, pp. 1–7 Jul. 1999.*
                                                                                           Frecon et al., “Webpath-a three dimensional Web history',
(*) Notice: This patent issued on a continued pros                                         Proceedings IEEE symposium of Information Visualization,
                ecution application filed under 37 CFR                                     1998, Oct. 1998, pp. 3-10 and 148.*
                1.53(d), and is subject to the twenty year
                        patent term provisions of 35 U.S.C.                                                      (List continued on next page.)
                        154(a)(2).                                                         Primary Examiner-Hosain T. Alam
                                                                                           ASSistant Examiner Shahid Alam
                        Under 35 U.S.C. 154(b), the term of this                           (74) Attorney, Agent, or Firm-Kenyon & Kenyon
                        patent shall be extended for 0 days.
                                                                                           (57)                             ABSTRACT
(21)     Appl. No.: 08/888,139                                                             A System and method is described for providing shared
(22)     Filed:       Jul. 3, 1997                                                         access to a three dimensional virtual environment Synchro
                                                                                           nously with hypertext browsing. A coSpace Server receives
(51)     Int. Cl." .................................................. G06F 17/30           a messages indicating requests for hypertext files on a
(52)     U.S. Cl. .............................. 707/513; 345/349; 707/3;                  network from a client. The coSpace Server tracks the requests
                        707/4; 707/5; 707/10; 707/501; 707/513;                            and Stores components or the addresses of components of
                            707/517; 709/202; 709/206; 709/219                             the requested hypertext files. When a threshold number of
(58) Field of Search ....................... 395/200.49; 345/429,                          clients have requested a hypertext file, the coSpace Server
                         345/355,349,351; 707/517, 3, 4, 5, 10,                            constructs a virtual three dimensional room description and
                                   501, 513; 709/202, 206, 219                             sends it to the clients that are browsing the file. The virtual
(56)                        References Cited
                                                                                           three dimensional room description is rendered as a virtual
                                                                                           three dimensional room at the client, and typically includes
                   U.S. PATENT DOCUMENTS                                                   portals to other virtual three dimensional rooms. A user is
                                                                                           represented in the Virtual room as an avatar, and can com
       5,694,559     12/1997 Hobson et al. .......................... 707/3                municate with other users at other clients. The present
       5,737,533   * 4/1998 De Hond ..........                 ... 709/219                 invention enhances an installed base of conventional hyper
       5,801,707   * 9/1998 Rolnik et al. .                     ... 345/429                text files Such as the World Wide Web with three dimen
       5,802,530   * 9/1998 Van Hoff ............................. 707/513                 Sional and Social features without having to carry out any
       5,808,613      9/1998 Marrin et al. ........................ 345/355
       5,870,549   * 2/1999 Bobo, II ............              ... 709/206                 modifications of the hypertext files where they are stored.
       5,883,628       3/1999 Mullaly et al. ...                      ... 34.5/355
       5,889,951       3/1999 Lombardi ............................. 709/219                                     23 Claims, 3 Drawing Sheets

                                           56                     502                506
                              C D                          COSPACE             '''S                     512             505                517
                                DATABASE                   SERVER B                             WEB           MULTI-USER           CD
                                                                                               SITE A            SERVER A
                                                                                                                                    DATABASE
                                    508           PROXY
                                                SERVER B                  504
                                                                                                                              cost? 503
                                                                                                                              SERVER C
                             509 client
                                            A                                                             EB i? 513
                                                                                                        SITE 8
                             50           cuit                                                                   5O1           515
                                                                                                          COSPACE           C
                                                                                 PROXY                   SERVER A           Dis
                              511         client                SITE C          SERVER A
                                            C                            514             507
     Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 3 of 14


                                                US 6,175,842 B1
                                                        Page 2


               OTHER PUBLICATIONS                            Rogers et al., “Navigating the virtual library: a 3D browsing
                                                             interface for information retrieval', Proceeding of the 1994
Jasnoch et al., “Shared 3D environments within a virtual     Second Australian and New Zealand Conference on Intelli
prototyping environment', Proceeding of the 5th Workshop     gent Information System, 1994, Nov. 24, 1994, pp.
on Enabling Technologies: Infastructure for Collaborative    467-471.
Enterprises, 1996. Jun. 19, 1996, pp. 274–279.*              * cited by examiner
  Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 4 of 14


U.S. Patent           Jan. 16, 2001        Sheet 1 of 3             US 6,175,842 B1

                                      FIG. 1
                                      (PRIOR ART)
                                         101


              102                                                  105
                                                          WEB SERVER A


              103                                                  106
                                                          WEB SERVER B




                                      FIG. 2
                                      (PRIOR ART)



                                CLIENT
                                  A
              202                                                  205
                    CLIENT                                3-D SERVER A
                       B


              2O3
                    CIENT                                 3-D SERVER B
                      C
  Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 5 of 14


U.S. Patent          Jan. 16, 2001       Sheet 2 of 3        US 6,175,842 B1




                                     FIG. 3
                                     (PRIOR ART)




                                CLIENT                               309
                                                            MULTI-USER
                                                              SERVER



                30
                                                                 304
                                                        3-D SERVER B
  Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 6 of 14


U.S. Patent                       Jan. 16, 2001            Sheet 3 of 3                              US 6,175,842 B1




                                                          PROXY
                                                         SERVER
                                                                  4




                                                       FIG. 5
                   5 16                 502               506
                                                                                            505                      517
      ses S. "Edi"
        DATABASE                                                       WEB
                                                                      SITE A
                                                                                    MULTI-USER
                                                                                        SERVER A          CD
                                                                                                              DATABASE
            508           proxy                 504
                     SERVER B                                                                       COSPACE        503
     5 09                                                                                           SERVER C
                  CN                                                            WEB i? 513
                                                                               SITE B
     50           cut                                                                     501             515
                                                                                COSPACE            DATABASE
                                       WEB             PROXY                    SERVER A              A
     511          client              SITE C          SERVER A
                    C                          514             507
       Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 7 of 14


                                                      US 6,175,842 B1
                               1                                                                  2
       SYSTEMAND METHOD FOR PROVIDING                                      An example of a known WWW browsing system is shown
          DYNAMIC THREE-DIMENSIONAL                                      in FIG. 1. Clients. A 101, B 102 and C 103 each execute
         MULTI-USER VIRTUAL SPACES IN                                    browsers (not shown) and are connected to a network 104,
          SYNCHRONY WITH HYPERTEXT                                       which in this case is the Internet. Web server computers A
                  BROWSING                                               105 and B 106 are also connected to the Internet 104. A
                                                                         request for a hypertext file is sent from client A 101 to web
          BACKGROUND OF THE INVENTION                                    server B 106. Web server B sends the file to client A, where
  The field of this invention is providing three dimensional             it is displayed as a two-dimensional page to the user 107.
(3-D) multi-user virtual spaces in Synchrony with hypertext                 Known WWW browsers only support solitary browsing
browsing, and more particularly constructing and displaying              by individual users at their client computers. Users are not
a virtual three dimensional Space based upon the determi                 aware of each other and there is no Supported interaction or
nation that a user is browsing hypertext files at a network              communication between different users, even if they are
Site, populating that Space with other users who are visiting            browsing the Same website, or even the same web page.
the Site, using site-to-site transition data to construct portals   15
                                                                            Other known Systems present Virtual reality environments
between Virtual three dimensional rooms comprising the                   to users through a network. A virtual reality (VR) environ
Space, and using avatar movement between three dimen                     ment is a computer-displayed three-dimensional environ
Sional rooms to drive client Software that displays the Space            ment with which a user is able to interact (e.g., “move”
to the user.                                                             through, “kick” a virtual 3-D ball) using input and output
   A known method for presenting information to users                    devices at the user's computer. Known VR systems include
connected to a network uses hypertext techniques wherein                 VR browsing software that is executed on the user's com
the presented information includes user-Selectable areas,                puter. VR browsing Software can be a Stand-alone program,
called “links”, which function as gateways to further infor              as in the VR browser made by the Oz Virtual Company of
mation. An example of a System that provides hypertext                   Iceland. Alternatively, VR browsing software can be soft
information to users is the World Wide Web (WWW) on the             25
                                                                         ware that executes in association with other Software, Such
Internet. The WWW is a collection of websites. Each                      as the Cosmo Player by SGI, Incorporated which runs within
website includes a collection of hypertext files, often per              the Netscape Navigator hypertext browser made by the
taining to a single theme. Website files are Stored on a                 Netscape Communications Company of California as a
computer on the Internet called a web server, which is a                 Series of plug-ins, using Java as its user interface. The VR
Server connected to the Internet and having an Internet                  browser Sends the user's request for VR data to a computer
Protocol (IP) address. A user connects to the Internet through           on a network (e.g., a VR server on the Internet) to send a VR
a computer and executes Software called a browser. The                   file. AVR file describes a 3-D scene or environment. When
browser Sends the user's request for hypertext information to            the browser receives the VR file, it displays (renders) the
a website, and receives, consolidates, and displays the                  described 3-D scene on the client computer. An example of
requested hypertext information to the user.                        35
                                                                         a VR file is one that is written in Virtual Reality Modeling
  The hypertext files Stored on websites are usually pre                 Language (VRML).
Sented in known Systems to the user in a two-dimensional                   An example of a VR system is shown in FIG. 2. Clients
(2-D) format, although some known sites on the WWW                       A 201, B 202 and C 203 are connected to network 204. VR
present content in a 3-D format. Known 2-D browsers                      servers. A 205 and B 206 that store the layouts of VR
present a hypertext file to a user much as a document on a          40
                                                                         environments are also connected to network 204. Client A
piece of paper is presented to a reader. The term “web page”             201 executes a VR browser (not shown) through which it
denotes a hypertext file on the WWW as presented to a user.              sends a request to VR server B 206. VR server B 206
The principal difference between a hypertext page and a                  responds by sending VR data to client A 201, which is
page on paper is that a hypertext page includes links to other           displayed to the user 207. User 207 provides input to client
pages. When a link is Selected by a user using a mouse or           45   A 201 by which the user “moves” through the VR environ
other pointing device, the linked-to page is then automati               ment scene whose description is stored on server B 206.
cally displayed by the browser to the user. The WWW user                 These inputs are interpreted by the browser on client A 201
is able to navigate from web page to web page (and even                  to change the view of the VR Scene whose description was
acroSS websites hosted on different computers) to view                   obtained from VR server B to the user 207. When the users
information that the user Selects as pertinent to the user's        50   input necessitates obtaining further VR description data
needs. This mode of browsing to new hypertext pages using                from server B 206, the browser on client A 201 sends a
links is more flexible and interactive for the user than the             request to server B206 for the needed information. Server
printed document is for the reader.                                      B206 responds by sending the data to client A 201.
   LinkS in hypertext files can also be associated with files              The system shown in FIG. 2 allows the presentation of
representing other media (i.e., besides other hypertext files)      55   3-D information to the user and allows the user to interact
Such as graphics, audio clips, Video clips, animation, text, or          with the information by navigation, as if the user was “in”
any combination thereof. Selecting Such links causes the                 the environment. This enables a new and complementary Set
appropriate Software application to execute and display the              of user experiences over the network to that of conventional
alternative media files (for example, a QuickTimeTM appli                browsing.
cation will display a Video clip). LinkS can also be associated     60      However, the system shown in FIG. 2 does not support
with executable programs (e.g., common gateway interface                 Social interactions among different users. Two users viewing
programs) that carry out various functions. Streamed infor               the same VR environment cannot interact or communicate
mation (e.g., Streamed audio, video, etc.) can also be asso              with each other using the system shown in FIG. 2.
ciated with a link in a hypertext file. When selected, a                   Certain known Systems Support Social interaction among
Streamed media application is executed that plays the               65   users viewing the same VR environment. In the System
Streamed data (e.g., in the form of music, video, etc.) to the           shown in FIG. 3, clients A301, B 302 and C 303 browse a
USC.                                                                     VR environment whose description is stored on VR server
     Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 8 of 14


                                                    US 6,175,842 B1
                              3                                                                      4
304 through network 305. Clients A301, B 302 and C303                 coSpace Server. In another embodiment, the request is sent
send requests to server 304 for VR descriptive data, which            directly from the client to the coSpace Server. The captured
is sent by server 304 to clients A 301, B 302 and C 303,              request is tracked by the coSpace Server, and includes the
where various views of the VR environment are displayed to            identity of the user requesting the file and the identity of the
users 306, 307 and 308. Each client executes multi-user               requested file to the coSpace Server. In one embodiment, the
Software that is designed to interact with multi-user Server          coSpace Server tracks user activity for each hypertext file. In
309. This software is a part of the VR browser executed by            another embodiment, the coSpace Server tracks usage for a
each client, or else is a separate program that executes in           group of hypertext files. When a usage threshold (e.g., a
tandem with the VR browser.                                           minimum number of browsing users) or other criteria is
  The multi-user Software allows each user to Select an               reached for the tracked file, the coSpace Server generates a
avatar to represent the user in the displayed VR environ              3-D VR room description. In one embodiment, the room
ment. An avatar is a virtual representation of a user in a VR         description corresponding to the file. In another
environment. It usually appears as a figurine or just the head        embodiment, the room description is created independently
of a figure. The user is able to move and interact in the VR          from the file, and derives no components from the file. In
by providing input to the user's avatar using client input       15   this embodiment, the room description is comprised of
devices. Avatar locations are tracked by the multi-user               features Stored in a database connected to the coSpace Server.
Server, and avatar update information is periodically broad           In yet another embodiment, the room description is com
cast to all of the clients. The multi-user Software on the            prised of Some features from the corresponding file, and
clients then update the positions of the avatars displayed to         Some features Stored independently on the database con
their respective users. The multi-user software further               nected to the coSpace Server. Once activity tracked at a site
allows users to interact Socially with each other by allowing         meets predetermined criteria and the room description is
communications between users. Avatar location and com                 constructed, the room description is Sent from the coSpace
munications data is exchanged between the clients and the             Server to clients to be displayed as a three dimensional
multi-user Server. Textual communications are relayed from            Virtual room.
one user to another using chat a channel, usually a text-based   25      Portals can be included in 3-D virtual rooms that lead to
“chat window' at the bottom of each user's display. In                other 3-D virtual rooms. In one embodiment of the present
another System, Voice communications are relayed between              invention, portals from a first room correspond to hypertext
users using microphones and Speakers.                                 files known to be commonly visited by users from a file or
   A shortcoming of known VR systems is the lack of                   Site corresponding to the first room. In another embodiment,
conversational topic focus, which arises because multi-user           portals in a first room lead to other files or Sites determined
participants may have little or nothing in common besides             to be advantageously associated with the file or site corre
their virtual presence in the VR environment. Another                 sponding to the first room. Portals can also connect a first
problem is that the scope of the VR environment is limited            room corresponding to a file or site to a second room that is
to that provided by the environment's designer. No exten              constructed independently of any file or Site, e.g., from
                                                                 35
Sions or enhancements are typically allowed in known                  features Stored in the database connected to the coSpace
Systems.                                                              SCWC.

   Abetter VR environment would provide individuals with                The present invention advantageously provides a user
Some indication of common interest, facilitating group com            with an avatar. The user can See avatars of other users in the
munication among like-minded individuals.                        40
                                                                      environment, can navigate her avatar through the environ
   AVR system would also be better if it would bring the              ment (e.g., through portals to other rooms), and can com
3-D and Social advantages of VR browsing to a large                   municate with other users. A multi-user Server is used in
installed base of information without requiring the extensive         known fashion to coordinate and update avatar movements
and expensive customization of information required by                of one or more users and eXchange communications data
                                                                      between users and to communicate other local shared State
known systems. Further, the ideal VR system would be             45
dynamically extendible as the installed base of information           of objects in the 3-D VR environment.
grows, and it would allow users to create new VR environ                 The VR environment can be synchronized at the user's
ments that can be Seamlessly integrated with the existing VR          request with the conventional hypertext browser as follows.
environment.                                                          If a user navigates her avatar from one 3-D room to another
                                                                 50   3-D room through a 3-D portal, that movement is commu
           SUMMARY OF THE INVENTION                                   nicated to the coSpace Server. The coSpace Server then
  The present invention advantageously provides to a user             communicates to the user's conventional hypertext browser
browsing conventional hypertext files a dynamically con               to request the conventional hypertext file associated with the
structed three-dimensional VR environment in which the                newly visited 3-D room.
user can interact and communicate with other users. The VR       55      The VR environment can include 3-D features that rep
environment in accordance with the present invention com              resent Salient features of the file upon which it is based,
prises dynamic 3-D rooms created in Synchrony with hyper              including hypertext links, graphics, etc. The VR environ
text browsing, and dynamically created doorways (called               ment may be custom decorated by users, and may include
"portals”) linking 3-D rooms, thereby representing hypertext          portals to other VR environments on the network.
browsing behavior in a virtual 3-D enhanced environment.         60      The present invention Substantially enriches the large
  The present invention includes a cospace Server con                 installed base of hypertext files on websites of the WWW on
nected to a network that tracks the hypertext files browsed           the Internet by providing dynamic, 3-D VR rooms that can
by a set of users. When a user, through a client, requests a          be associated with Such hypertext files, and by enabling
hypertext file from a Site over a network, that request is            communication and collaboration with other browsing users.
captured and recorded by a computer connected to the             65   The present invention advantageously brings together a
network. In one embodiment of the present invention, this             group of users who are browsing the same file or site by
request is captured by a proxy Server and forwarded to the            allowing them to communicate and asSociate with each other
     Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 9 of 14


                                                     US 6,175,842 B1
                            S                                                                          6
in a room corresponding to that file or Site. Users conven                 In accordance with the present invention, client A 401
tionally browse a Site anonymously to each other. For                   sends a request to obtain a hypertext file at site B 406. In the
example, hundreds of individual users of the Microsoft                  one embodiment of the present invention, this request is sent
Internet Explorer browsing a Single hypertext file typically            to a proxy server 408 connected to network 404. In another
do So unaware of each other's activities on the Site to which           embodiment, it is sent directly from the client A 401 to site
the file belongs, and without communicating or sharing the              B 406 through network 404.
browsing experience with each other. Further, the present                  In the embodiment where the hypertext file request is
invention advantageously does not require any modification              received by proxy server 408 from client A 401, proxy server
of the hypertext files on which it operates or of the server            408 then sends a request to site B 406 to send the requested
from which those files are transmitted.                                 file to the proxy server 408, through which the file is sent to
   The present invention also enables other collaborative,              the requesting client A401. The proxy server 408 also keeps
multi-user capabilities, such as the ability to tour the WWW            track of components of the hypertext file, including a list of
as a Spontaneously-formed group while maintaining group                 graphics sent from site B 406 in response to client A's 401
communications, the ability to collaboratively “vote” on the            request forwarded by proxy server 408. The proxy server
next Stop in the tour, and the ability to attend and participate   15   408 sends a message to a cospace server 409, also connected
in a 3-D busineSS meeting enhanced by Shared and collabo                to network 404, indicating the identity of the requesting
rative WWW browsing.                                                    client, client A401, and a location identifier of the hypertext
   The present invention also provides for the SeamleSS                 file requested by the client. In one embodiment of the
integration of other 3-D VR environments constructed by                 present invention, the location identifier is the Uniform
organizations or individuals into the dynamically con                   Resource Locator (URL) of the requested file. In another
structed VR environment provided by the invention.                      embodiment of the present invention, Software integrated
                                                                        with the user's browser running on client A 401 keeps track
      BRIEF DESCRIPTION OF THE DRAWINGS                                 of requested file components and sends client and file
                                                                        identification data to the cospace server 409.
   FIG. 1 shows an embodiment of a prior art 2-D website           25
                                                                           In accordance with the present invention, the coSpace
browsing System.
                                                                        Server 409 uses the data in messages containing the identity
   FIG. 2 shows an embodiment of a prior art 3-D virtual                of the client requesting the hypertext file and a location
reality browsing System.                                                identifier of the hypertext file to track the identities and
   FIG. 3 shows an embodiment of a prior art 3-D virtual                numbers of users accessing each requested hypertext file.
reality browsing System that Supports avatars and commu                 When the number of clients at a given Site reaches a
nications between users.                                                predetermined threshold, the cospace server 409 constructs
  FIG. 4 shows an embodiment of a system that supports                  a three dimensional VR room description. In one
shared access to a 3-D virtual environment Synchronously                embodiment, the room description corresponds to the
with hypertext browsing in accordance with the present             35
                                                                        requested hypertext file. In another embodiment, the room
invention.                                                              description is created independently from the requested
   FIG. 5 shows another embodiment of a system that                     hypertext file. For example, an independently created room
Supports Shared access to a 3-D virtual environment Syn                 description can be constructed entirely from room data
chronously with hypertext browsing in accordance with the               Stored in the database 414 connected to the coSpace Server
present invention.                                                      409.
                                                                   40
                DETAILED DESCRIPTION
                                                                          In accordance with the present invention, the coSpace
                                                                        Server comprises a processor; computer readable memory; a
  An embodiment of a System in accordance with the                      port to be connected to a network, a port to be connected to
present invention is shown in FIG. 4. Clients A 401, B 402              a database; and an electronic data bus that connects the
and C 403 are connected to a network 404. Examples of              45   processor, memory and ports, as well as computer readable
network 404 include the Internet; an Intranet; a Local Area             instructions (called cospace server Software) stored in com
Network (LAN); and a Wide Area Network (WAN). In the                    puter readable memory. The coSpace Server Software is
embodiment shown in FIG. 4, network 404 is the Internet.                executed by the processor to configure the coSpace Server
A client is a computer comprising a processor; memory; a                into a receiver, a virtual three dimensional room builder, and
port to be connected to an input device; a port to be              50
                                                                        a Sender.
connected to an output device, a port to be connected to a                 In accordance with the present invention, the receiver
network, an electronic data bus connecting the processor,               receives a message Sent from a client over the network. In
memory, and ports, an input device connected to the input               one embodiment, the receiver comprises the port connected
port; and an output device connected to the output port.                to the network, the data bus, the processor and computer
Examples of input devices include a keyboard; a mouse; a           55   readable memory with instructions. These are configured to
joystick, a camera; and a microphone. Examples of output                cooperate in accordance with message receiving instructions
devices include a Video monitor; a printer; and a Speaker. In           Stored in the computer readable memory. The port connected
another embodiment, the network 404 is an Intranet.                     to the network initially receives and conveys the message to
  Also connected to the network 404 are sites A405, B 406               the electronic data bus, Over which the message is conveyed
and C407. A site is a server that stores at least one hypertext    60   to the processor. The processor receives the message using
file and the Software necessary to Service network requests             receiving instructions (included in coSpace server Software),
directed to that site (i.e., web server Software). A site server        which are Stored in the computer readable memory and
comprises a processor, computer readable memory; a port to              retrieved by the processor over the data bus and executed.
be connected to a network, and an electronic data bus that                 The virtual three dimensional room builder is comprised
connects the processor, memory and port. In the embodi             65   of the processor, data bus, and computer readable memory
ment shown in FIG. 4, sites A 405, B 406 and C 407 are                  with instructions, configured to cooperate in accordance
websites on the WWW.                                                    with Virtual three dimensional room building instructions
    Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 10 of 14


                                                     US 6,175,842 B1
                             7                                                                        8
Stored in the computer readable memory. The processor                   information to send the newly constructed 3-D VR room
creates data Structures comprising a three dimensional Vir              description to all clients that will need to add the room to
tual room description based upon data that, in one                      their 3-D VR environment. All clients for whom the new
embodiment, is obtained from a database connected to the                room or portals will be visible will need to render the new
coSpace Server through the database port. The processor                 three dimensional room description on their client's display.
creates the room description in accordance with Virtual three              In accordance with the present invention, client A 401
dimensional room building instructions, which are Stored in             executes coSpace client Software capable of interfacing with
the computer readable memory and are retrieved and                      the coSpace Server and receiving VR room description data
executed by the processor over the data bus.                            corresponding to a requested hypertext file, including portals
   The Sender is comprised of the processor, data bus,                  to other room and their descriptions. The coSpace client
computer readable memory with instructions, and port con                Software then displays the 3-D VR environment to the user
nected to the network, configured to cooperate in accordance            401.
with Sending instructions Stored in the computer readable                  When a 3-D VR environment is displayed, each user
memory. The processor Sends a three dimensional room                    appears as an avatar to other users in the environment. This
description to a client by retrieving over the data bus certain    15
                                                                        functionality is Supported by using a multi-user Server 411 as
Sending instructions which are Stored in the computer read              is known in the art to generate, track, and eXchange avatar
able memory.                                                            and communications data between users occupying the same
   The 3-D VR room description is constructed in one                    VR environment. In accordance with the present invention,
embodiment of the present invention as follows. First the               user 410 Selects an avatar by communicating through client
cospace server 409 requests the list of components                      A 401 with multi-user server 411 connected to the network
(graphics, links, or other components of the original hyper             404. In one embodiment, the user selects an avatar from a set
text file) from the proxy server 408. The cospace server can            of predetermined avatars. In another embodiment, an avatar
access a database 414 of room attributes Such as textures,              is randomly assigned to the user. In yet another embodiment,
floor plans, and three dimensional decorative objects. The         25
                                                                        the user can build her own avatar using an avatar editing tool
cospace server 409 then constructs a three dimensional VR               that enables the user to Specify avatar characteristics Such as
room description for the hypertext file using a combination             torSo length, body type, head shape, and facial characteris
of room attributes chosen from a database of possible                   tics.
attributes (for example, a floor plan and wall decoration                  As the user 410 provides inputs to client A 401 to control
texture and the list of components of the original hypertext            the movements of the avatar in a VR environment, the inputs
file provided by the proxy server 408.                                  are provided to the multi-user server 411. Multi-user server
   The coSpace Server can also access a database 414 con                also receives inputs from client B 402 (receiving inputs from
taining room attributes associated with a particular hypertext          user 412) and client C 403 (receiving inputs from user 413).
file. For example, Some hypertext files can be designated as            The multi-user server 411 tracks the movements of the
“premium sites”. The 3-D VR room descriptions constructed          35
                                                                        avatars and Sends avatar data to each of the clients Such that
for those Sites are enhanced by the coSpace Server with                 each of the users can See other users avatars when those
additional graphics, objects, and capabilities associated with          avatars are visible in the VR environment.
that hypertext file in the database.                                       When a user navigates her avatar through a portal into an
   When a new 3-D VR room description is created by the                 adjacent 3-D VR room, a message is sent from the client to
cospace server, it includes a number of 3-D VR doorways,           40   the coSpace Server. The coSpace Server then Sends a request
called portals. A portal is a doorway between two 3-D VR                to the client browser to display the hypertext file correspond
rooms and serves to connect a set of 3-D VR rooms together              ing to the 3-D VR room that the user's avatar is now visiting.
into a larger 3-D VR environment. One kind of portal                    In this manner both the client browser and the display of the
connects the new 3-D VR room and the previous 3-D VR                    3-D VR room are synchronized.
room displayed by the coSpace client Software. These rep           45      In addition to avatar features, the present invention uses
resent the browsing behavior of a Single individual user on             techniques known in the art to advantageously allow users
a single client. Such portals (called private portals) can be           browsing VR environments to communicate with each other.
displayed only on that user's client.                                   In one embodiment, users in the same room can communi
   Other portals, called public portals, are added automati             cate with each other through a chat channel like a text-based
cally by the coSpace Server and represent common browsing          50   chat window that appears at the bottom of the Screen of the
paths. In the current embodiment, one mechanism for auto                users’ client computers. Chat channels can be public or
matically adding public portals is as follows. The coSpace              private (access restricted). For example, a chat window can
Server keeps Statistics for all clients, including the number of        be shared by every user in a room, in which case the window
times any user browses from hypertext file A to hypertext file          is a community window, wherein every input by every user
B. If the percentage of users that browse hypertext file Athen     55   is displayed in the window to every other user by the
browse directly to hypertext file B is above a predetermined            multi-user Server 411. In another embodiment, a user can
threshold, the coSpace Server can automatically create a                establish a private chat window by designating the particular
public portal from the 3-D VR room corresponding to file A              other users to whom the private chat window is to be
to the 3-D VR room corresponding to file B. All users who               displayed and who can provide input to the chat window. In
browse to hypertext file A and view the corresponding 3-D          60   another embodiment, the user can establish a Semi-private
VR room will then see the public portal leading to the 3-D              chat window in which the user can Specify which other users
VR room corresponding to hypertext file B.                              can participate in the chat window, and in which mode each
   The cospace server 409 tracks the state of each client,              user can participate (e.g., talk and listen or listen only). In
including which hypertext files they have requested, which              another embodiment, users communicate with each other
hypertext file the browser on that client is currently             65   through audio channels. In yet another embodiment, users
displaying, and which 3-D VR rooms and portals currently                communicate with each other through Video and audio
being displayed on the client. The coSpace Server uses this             channels.
    Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 11 of 14


                                                    US 6,175,842 B1
                                                                                                  10
  In one embodiment of the present invention, only users in           window) on the user's Screen, and a three-dimensional view
the Same VR room can communicate with each other. In                  in accordance with the present invention to the user in a
another embodiment, users who are near each other can                 Second window (hereinafter the cospace window) on the
communicate with each other. NearneSS is measured by                  user's Screen. In one embodiment, the conventional window
Euclidean distance, either within a room or in adjacent               displays the hypertext file at the Same time that the coSpace
rooms (“adjacent in the Sense of being connected by a                 window displays the 3-D VR room corresponding to the
portal). The present invention is advantageously able to              hypertext file. Thus, when a user Selects a hypertext link in
indicate the virtual nearness of users. For example, Voice            the conventional window and a new hypertext file is dis
communications between users are attenuated Such that the             played therein, a three-dimensional VR room corresponding
Voices of users who are nearer Sound louder than the Voices           to the new hypertext file is rendered and displayed in the
of users who are further away.                                        coSpace window. Likewise, when the user causes her avatar
   Any combination of the above embodiments of commu                  to pass through a portal displayed in the coSpace window
nications between users can be implemented in accordance              into an adjacent room, the hypertext file corresponding to the
with the present invention. For example, textual chat win             adjacent room is displayed two-dimensionally in the con
dows can be used to augment video communications.                15   ventional window. The ability to synchronously display a
Likewise, different users can use different modes of com              three-dimensional VR environment in the cospace window
munications. Thus, one user would communicate using                   corresponding to what is displayed in the conventional
Video, while another user without a camera can communi                window and vice versa is called the “tracking” feature of the
cate with audio only, and yet another user without a camera           present invention.
or a microphone can communicate using a textual window.                  In accordance with the present invention, the user can
In this way, the present invention advantageously accom               advantageously turn off this tracking feature at will. This is
modates a wide range of users with varied communications              advantageous when updating both windows burdens the
capabilities.                                                         processor of the user's client to Such an extent as to cause a
   A 3-D VR room description can be enhanced with ele                 noticeable Slowing of the client's performance, leading to
ments (e.g., hypertext links, graphics, etc.) of the file upon   25   delays between the time a user makes a request and the time
which it is based. In one embodiment of the present                   the requested hypertext file is fully displayed in both win
invention, graphics included in the hypertext file are                dows. Another advantage of turning off the tracking feature
included as paintings or pictures hung on the wall of the VR          is that it allows a group of communicating visitors (e.g., a
environment corresponding to the file. In another                     tour group) to collectively visit WWW sites while maintain
embodiment, hypertext links in the original hypertext file            ing group communications in the 3-D VR environment.
appear as portals in the VR environment. Likewise, other                 In accordance with one embodiment of the present
features of a hypertext file can be enriched by the additional        invention, the client can toggle the Synchrony of the con
dimension of the VR environment. For example, a link to an            ventional and three dimensional displays. The client sends a
audio file can be represented as a record player in the VR            Synchrony toggle message to the coSpace Server. If the client
environment, link to a Streamed audio Source can be              35   is in a State where a requested hypertext file is displayed
described as a radio; a Video file, Streamed Video Source, or         Substantially Synchronously with a corresponding three
animation can described as a television. These are examples           dimensional room, then the coSpace Server turns the tracking
of ways in which an ordinary link normally presented on a             feature off. As used herein, the a hypertext file “corresponds”
hypertext page as a piece of text or Simple graphic can be            to a three dimensional room if the three dimensional room
advantageously enriched in accordance with the present           40   was constructed from data from the hypertext file, or to
invention, providing the user with a more immediately                 represent the hypertext file. After the tracking feature is
recognizable reference to the contents of the linked file, and        turned off, Subsequently requested hypertext files are dis
providing an easier to use and more enjoyable interface to            played at the client in a conventional format independently
the linked file.                                                      from the display of any three dimensional room. In one
   The present invention also allows the coSpace Server to       45   embodiment, the last rendered three dimensional room con
use a pre-existing 3-D VR room description in place of a              tinues to be displayed at the client while newly requested
dynamically-generated 3-D VR room description as follows.             hypertext files are displayed in conventional format only. AS
If the owner of a hypertext file creates her own 3-D VR room          mentioned above, this can advantageously reduce the burden
description, she can add a unique tag to her hypertext file           on the processor, and in Some cases Speed the browsing
that includes a pointer to her 3-D room description. The         50   process. If, on the other hand, the client is in a State where
coSpace Server will recognize the unique tag and Substitute           a requested hypertext file is displayed independently of any
her room description for the room description generated by            three dimensional room, hypertext files requested after the
the coSpace Server. In one embodiment of the present                  Synchrony toggle message is received will be rendered in a
invention, the coSpace Server asks the owner's Web Server to          conventional format Substantially Synchronously with cor
Send her room description when it needed to be sent to a         55   responding three dimensional rooms. In this fashion, the
client. In another embodiment, the owner Sends her room               tracking feature can advantageously by turned on and off. In
description to the coSpace Server 409 in advance, whereupon           another embodiment, a Synchrony message is Sent from the
it is Stored on database 414 for ready access when it is              client that contains explicit instructions as to whether to turn
needed.                                                               the tracking feature on or off.
   The present invention advantageously allows a user            60      In another advantageous embodiment of the present
browsing hypertext files using a conventional browser at the          invention, a user can be designated as a group leader to the
Same time as the coSpace Server 409 is providing room                 coSpace Server 409, and a list of other users can be desig
descriptions that are used to render 3-D VR environments              nated as group followers. For example, an expert in art
corresponding to the hypertext files to the user. In one              history is designated as a group leader for a tour of paintings
embodiment, the present invention displays a conventional        65   on a museum website. AS the group leader browses hyper
two-dimensional view of a requested hypertext document to             text files containing pictures and annotations of the paintings
the user in one window (hereinafter, the conventional                 in the museum, the coSpace Server requests that the conven
    Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 12 of 14


                                                     US 6,175,842 B1
                             11                                                                      12
tional browser of each group follower display the hypertext            ronment data sent to the client. This embodiment shows that
file being viewed by the group leader. Simultaneously, the             the present invention is advantageously Scalable and able to
coSpace browser of the group leader and the group followers            Serve large numbers of users.
all display the same 3-D VR room. The art expert group                    In one embodiment of the present invention, the coSpace
leader can provide a lecture about each painting to the group          Server can Set the level of granularity at the Web Server Site
in the coSpace browser's chat channel. Further, the group              level, so that all visitors to the hypertext files served by a
followers can communicate among each other while Still                 given site are provided with a 3-D VR room description
receiving the communications broadcast by the group leader.            corresponding to that Site, rather than corresponding to the
Private and semi-private discussions can be established by             individual hypertext files located at that Site. This groups
users. Further, the group leader can Switch from broadcast             individuals who are visiting a website into a single three
ing to users in listen-only mode to talk-and-listen mode,              dimensional room.
giving the followers a chance to ask questions of the leader             The use of criteria to determine when to construct a 3-D
at certain times.                                                      VR room can be further used advantageously as follows. If
  Yet another advantageous group feature of the present                the coSpace Server has determined that the number of
invention is that group followers can collaboratively decide      15   visitors to a 3-D VR room exceeds a certain threshold (e.g.,
where to proceed next (which hypertext file to request next)           the room is becoming too crowded), then the cospace Server
by Voting. A follower or the leader proposes a list of next            can detect this condition and construct new rooms that are
hypertext files or links to Select, and each follower votes on         connected to the previous room with portals.
which to Select. In one embodiment, each follower Selects a              For example, if the granularity level criterion for creating
Single file or link. In another embodiment, each follower              a 3-D VR room is the website, and the 3-D VR room
ranks the files or links from most to least desirable. The             corresponding to a website becomes too crowded, the
cospace server 409 selects the most favorably overall rated            coSpace Server can dynamically change the granularity level
link as the next file or link, and Sends a request for the file        criterion to be the individual web pages of that website. The
or link to the proxy server 408, which retrieves it and                coSpace Server can then create 3-D VR rooms corresponding
forwards it to the client 401, and sends data from the            25   to each page of that Site, and transport the avatars of the
requested file (e.g., links, graphics, etc.) to the coSpace            current visitors to their corresponding new rooms. This is a
Server 509.                                                            mechanism for automatic dynamic “crowd control”.
   Yet another advantageous group feature of the present                  The present invention advantageously adds the richness of
invention is that a group of participants can arrange to meet          a third dimension and Social interaction to any convention
in a virtual “meeting room' provided by the coSpace Server.            ally programmed hypertext file browsed by a user. This is
This virtual meeting room can be enhanced by Visiting                  advantageously carried out without requiring any changes to
different WWW sites that have information relevant to the              the programming of the hypertext file, thus adding to the
meeting. Such a meeting can be a traditional business-style            Substantial installed base of hypertext files an interactive,
meeting or a formal or informal meeting of an organization             social, 3-D VR environment. The present invention thus
(e.g., shareholder's meeting (formal), Social club meeting        35   flexibly, efficiently and economically provides a richer
(informal), dating Service, etc.) This group feature can               browsing experience for the user of hypertext files than is
furthermore be enhanced with record keeping functionality,             currently available with known browsing Systems and meth
providing continuity and automatic "meeting minutes to                 ods.
enhance the usefulness of the Virtual meeting.                           What is claimed is:
   In another advantageous feature of the present invention,      40      1. A method for providing shared access to a three
a user 410 can indicate through the coSpace client Software            dimensional virtual environment Synchronously with hyper
running on client 401 the elements of decoration she would             text browsing, comprising the Steps of:
like used to decorate the 3-D VR room currently displayed                 a. receiving a message indicating a request from a client
on her client. Such elements might include custom                            for a hypertext file;
wallpaper, objects, images of her or her pets, or text mes        45      b. constructing a virtual three dimensional room descrip
Sages she desires displayed on the wall of the room. In the                  tion based upon the requested hypertext file, wherein
current invention, these indications are Sent as a message                   the virtual three dimensional room description com
from the client 401 to the cospace server 409, which uses                    prises portal data that is rendered at the client to a user
them to decorate the current room. The cospace Server can                    as a doorway from a first Virtual three dimensional
allow multiple users to added decorative items to the room        50          room to a Second virtual three dimensional room; and
or, alternatively, allow only one user or a group of users to             c. Sending the three dimensional room description to the
decorate a room.                                                             requesting client.
  The present invention is not limited to the embodiment                  2. The method of claim 1, further comprising the Steps of
shown in FIG. 4. In the embodiment shown in FIG. 5, three              Storing and tracking requests from clients for a hypertext file
cospace servers 501, 502 and 503 are connected to network         55   and wherein a virtual three dimensional room corresponding
504. Two multi-user servers 505 and 506 and two proxy                  to the requested hypertext file is constructed and Sent to the
servers 507 and 508 are also connected to the network.                 requesting clients only when the number of clients that have
These serve clients 509, 510 and 511 accessing websites                requested the hypertext file exceeds a predetermined thresh
512, 513 and 514. In one embodiment, proxy servers 508                 old.
and 509 partition the load among cospace servers 501, 502         60      3. The method of claim 1, further comprising the steps of
and 503 with databases 515, 516 and 517, respectively. In              Storing a list of addresses of components of a requested
one embodiment, the load among multi-user servers 505 and              hypertext file, retrieving the components when the Virtual
506 is partitioned along the same lines as the load partitioned        three dimensional room description is constructed, and using
among the cospace servers 501, 502 and 503. For example,               at least one of the components in constructing the Virtual
a cospace server 501 sends the address of a multi-user server     65   three dimensional room description.
with which a client 509 is to communicate (for avatars and                4. The method of claim 1, further comprising the steps of
communications with other users) along with the VR envi                Storing a virtual room attribute and using the Stored Virtual
    Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 13 of 14


                                                      US 6,175,842 B1
                              13                                                                      14
room attribute in constructing a virtual three dimensional                    and is displayed Substantially Synchronously with a
room description.                                                             three dimensional room, then conventionally display
  5. The method of claim 4, wherein the virtual room                          ing a Subsequently requested hypertext file indepen
attribute is a component of a hypertext page.                                 dently from the display of any three dimensional room;
   6. The method of claim 1, wherein the portal data is             5         and
private portal data that is sent to a Subset of the clients that            g. if, when the Synchrony toggle message is received, the
are browsing a hypertext file.                                                 conventionally displayed hypertext file is displayed
   7. The method of claim 1, wherein the portal data is public                 independently from the display of any three dimen
portal data that is sent to all of the clients that are browsing               Sional room, then conventionally displaying a Subse
a hypertext file.                                                              quently requested hypertext file Substantially Synchro
   8. The method of claim 7, wherein public portal data is                     nously with a corresponding three dimensional room.
Sent to clients only if the percentage of users that browse the             15. A method for providing Shared access to a three
first virtual three dimensional room and then directly browse            dimensional virtual environment Synchronously with hyper
                                                                         text browsing, comprising the Steps of:
the Second three dimensional virtual room exceeds a prede                   a. receiving a message indicating a request from a client
termined threshold.                                                 15
   9. The method of claim 1, wherein portal data corresponds                   for a hypertext file;
to a hypertext link in the requested file.                                  b. constructing a virtual three dimensional room descrip
                                                                               tion based upon the requested hypertext file;
   10. The method of claim 1, wherein the room description                  c. Sending the three dimensional room description to the
includes the network address of a multi-user Server for
tracking and rendering the movements of avatars in a virtual                   requesting client, and
room, and for relaying communications between clients.                      d. receiving a message indicating that a client is a group
  11. The method of claim 10, wherein the multi-user server
                                                                               leader and receiving a message is received indicating
attenuates the Volume of an audio communication between                        that a client is a group follower.
                                                                            16. The method of claim 15, further comprising the step
two clients according to the Virtual distance between their              of Sending a virtual three dimensional room description to
respective avatars.                                                 25
                                                                         the group leader and to each group follower.
   12. A method for providing shared access to a three                      17. The method of claim 16, wherein the room description
dimensional virtual environment Synchronously with hyper                 includes the network address of a multi-user Server for
text browsing, comprising the Steps of:                                  tracking and rendering the movements of avatars of the
   a. receiving a message indicating a request from a client             group leader and the group followers, and for relaying
      for a hypertext file;                                              communications between the members of the group.
   b. constructing a virtual three dimensional room descrip                 18. A method for providing Shared access to a three
      tion based upon the requested hypertext file, wherein              dimensional virtual environment Synchronously with hyper
      the virtual three dimensional room description com                 text browsing, comprising the steps of:
      prises portal data that is rendered at the client to a user           a. receiving a message correlating a hypertext file to a
      as a doorway from a first Virtual three dimensional           35
                                                                               predetermined virtual three dimensional room descrip
     room to a Second virtual three dimensional room;                         tion;
  c. Sending the three dimensional room description to the                 b. receiving a message indicating a request from a client
     requesting client, and                                                   for the hypertext file of Step a, and
  d. displaying a hypertext file in a conventional two              40     c. Sending the predetermined virtual three dimensional
     dimensional format at the client, wherein the conven                     room description to the requesting client, wherein the
     tionally displayed hypertext file corresponds to and is                  Virtual three dimensional room description comprises
     displayed Substantially Synchronously with the three                     portal data that is rendered at the client to a user as a
     dimensional room.                                                        doorway from a first virtual three dimensional room to
  13. The method of claim 12, wherein the conventionally            45        a Second virtual three dimensional room.
displayed hypertext file is coupled to the three dimensional                19. A method for providing shared access to a three
room, wherein the conventionally displayed hypertext file                dimensional virtual environment Synchronously with hyper
corresponds to and is displayed Substantially Synchronously              text browsing, comprising the Steps of:
with the three dimensional room.
                                                                            a. receiving a plurality of messages from clients indicat
   14. A method for providing shared access to a three              50         ing requests for hypertext files from a correlated Set of
dimensional virtual environment Synchronously with hyper                       hypertext files,
text browsing, comprising the Steps of:                                     b. if the number of clients requesting hypertext files from
   a. receiving a message indicating a request from a client                   the correlated set of hypertext files is below a prede
      for a hypertext file;                                                    termined threshold, then Sending a single virtual three
   b. constructing a virtual three dimensional room descrip         55         dimensional room description to the requesting clients,
      tion based upon the requested hypertext file, wherein                    wherein the Virtual three dimensional room description
      the virtual three dimensional room description com                       comprises portal data that is rendered at the client to a
      prises portal data that is rendered at the client to a user              user as a doorway from a first virtual three dimensional
      as a doorway from a first Virtual three dimensional                     room to a Second virtual three dimensional room; and
     room to a Second virtual three dimensional room;               60     c. if the number of clients requesting hypertext files from
  c. Sending the three dimensional room description to the                    the correlated Set of hypertext files is above a prede
     requesting client, and                                                   termined threshold, then Sending a virtual three dimen
  d. displaying a hypertext file in a conventional two                        Sional room description to each client that corresponds
     dimensional format at the client,                                        to the hypertext file requested by each Such client.
  e. receiving a Synchrony toggle message from the client;          65     20. The method of claim 19, wherein the correlated set of
  f. if, when the Synchrony toggle message is received, the              hypertext files is the collection of hypertext files that com
     conventionally displayed hypertext file corresponds to              prises a website on the World Wide Web.
    Case 6:20-cv-00804-ADA Document 47-17 Filed 02/23/21 Page 14 of 14


                                                     US 6,175,842 B1
                              15                                                                     16
  21. An apparatus for providing clients connected to a                 client from the virtual three dimensional room description,
network shared access to a three dimensional virtual envi               and for communicating with other clients.
ronment Synchronously with hypertext browsing, compris                     23. A System for providing clients connected on a network
ing:                                                                    shared access to a three dimensional virtual environment
   a. a receiver that receives a message Sent from a client;       5    Synchronously with hypertext browsing, comprising:
  b. a virtual three dimensional room builder that constructs             a. means for receiving a message indicating a request
     a three dimensional virtual room based upon a hyper                     from a client for a hypertext file;
     text file requested by a client in a message, wherein the            b. means for constructing a virtual three dimensional
     description of the virtual three dimensional room com                   room description based upon the requested hypertext
     prises portal data that is rendered at the client to a user             file, wherein the virtual three dimensional room
     as a doorway from a first Virtual three dimensional                     description comprises portal data that is rendered at the
     room to a Second virtual three dimensional room; and                    client to a user as a doorway from a first Virtual three
  c. a Sender that sends the Virtual three dimensional room                  dimensional room to a Second virtual three dimensional
     description to a client that requested a hypertext file.      15
                                                                             room; and
   22. The apparatus of claim 21, wherein Said Sender Sends               c. means for Sending the virtual three dimensional room
the address of a multi-user Server to a client used by the                   description to the requesting client.
client to track and render the movements of an avatar
representing the client in the Virtual room rendered to the
